Citation Nr: 1440626	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-25 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for varicose veins, left extremity.  

2.  Entitlement to a rating in excess of 10 percent for varicose veins, right extremity.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran had active service from June 1973 to June 1976 and October 1977 to August 1978.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

These matters were previously before the Board and remanded in August 2013 for further evidentiary development.  As all indicated development has been completed, the matters are ready to be decided on the merits.  

This appeal was processed using the VBMS electronic appeals system.  A review of the Virtual VA electronic claims file reveals additional VA treatment records.  


FINDINGS OF FACT

1.  The varicose veins, left extremity is not manifested by persistent edema, incompletely relieved by elevation of extremity, with our without beginning stasis pigmentation or eczema.  

2.  The varicose veins, right extremity is not manifested by persistent edema, incompletely relieved by elevation of extremity, with our without beginning stasis pigmentation or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for varicose veins, left extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7120 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for varicose veins, right extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The Veteran was also notified of the specific rating criteria pertinent to his claim prior to the most recent adjudication of the claim in the December 2008 letter. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  Although the Veteran indicated that he sought private treatment for his varicose veins and the private treatment records that were submitted did not include many treatment records referable to varicose veins, the Board finds that the duty to assist was satisfied as the private treatment records were requested and the Veteran's physician furnished the available treatment records.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board remanded these matters in August 2013 to associate with the claims file any outstanding treatment records and provide a new VA examination.  As all indicated development has been completed, to include providing the Veteran with an additional examination in October 2013, and all identified treatment records have been associated with the claims file, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will therefore proceed to the merits of the appeal. 


Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating for the entire appeal period for each service-connected disability is warranted.  


Analysis

The Veteran's varicose veins of the left and right extremities are each rated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7120.  

The 10 percent rating contemplates intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  

A 20 percent rating contemplates persistent edema, incompletely relieved by elevation or extremity, with our without beginning stasis pigmentation or eczema.  

A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

A 100 percent evaluation is warranted for varicose veins with the following findings attributed to the effects of varicose veins massive board-like edema with constant pain at rest.

For the reasons below the Board finds that a higher evaluation is not warranted as the Veteran's disability has not been manifested by persistent edema, incompletely relieved by elevation of extremity.  

The Veteran was afforded a VA examination in January 2009 and reported that he was not taking any medication, but that he went to his primary care doctor every three to six months.  He endorsed that his symptoms were exacerbated by maintaining prolonged posture, including during sleep, and walking.  The flare-ups were relieved by massaging the legs and walking and they occurred daily for 10 to 15 minutes.  The Veteran denied any incapacitating episodes, he lost no days from work in the previous 12 months, and his varicose veins were well controlled on the above treatments.  

The examiner noted that there was limitation of the Veteran's ability to perform daily functional activities, but no limitation of the Veteran's ability to perform a job.  

On physical examination, the examiner reported that there was no edema, ecchymosis, or erythema, and the bilateral hips, knees, and ankles/feet were non-tender to palpitation.  

An assessment of superficial varices, variceal aneurysm status post bilateral stripping lessor and greater saphenous veins with chronic intermittent leg cramps was given.  

In December 2008, February 2009, and April 2009, the Veteran complained of leg pain, but on physical examination, there was no edema present.  

In May 2009, the Veteran complained of pain and swelling.  Doppler and spectral Doppler testing revealed normal compression, augmentation, and respiratory variation in the common femoral vein, the superficial femoral vein, and in the popliteal vein of the right extremity.  The impression was that the study was negative for deep vein thrombosis in the common femoral vein, the superficial femoral vein, and the poplieteal vein of the right lower extremity.  

The Veteran underwent a right lower extremity vein stripping in June 2009.  The goal included to reduce edema and discomfort.  After the surgery, the Veteran indicated that he was doing well with no complaints of pain.  He was instructed to use compression stockings as needed while ambulating.  On a follow-up appointment in June 2009, the Veteran stated that he was doing well, the incision had healed, and his motor and sensory functions were intact.  

The Veteran was afforded a VA examination in October 2013 and reported cramping in his legs that was worse at night.  He indicated that, sometimes, he was unable to sleep.  He also stated that he had pain in his legs and discomfort that was only occasionally relieved by elevating his legs.  

The Veteran endorsed that he had a lump under his right knee that was enlarging.  He also had some chronic open sores that he cleaned with hydrogen peroxide and antibiotic cream.  

On physical examination, the examiner remarked that the varicose veins were atypical.  The Veteran did not have the typical bead like subcutaneous thickening of the veins under the skin of his legs.  Instead, he had only large venous distention under the right knee and some other small areas of possible vein distention, but those were difficult to characterize.  There was an area of a collection of very small purplish veins on the inner surface of the right ankle, but again those were not typical of varicose veins.  The Veteran presented with no swelling of the soft tissues of the lower extremities which could be considered venous stasis changes.  There were also no postphlebitic changes of the skin of the lower extremities and no venous ulcers.  The examiner noted that the Veteran had multiple small roundish scabs and discolorations on both of his distal legs, some of which were new scabs.  The etiology of those were either from an old scar or were otherwise unclear.  

In regard to occupational impairment, the Veteran had a full time job testing business products.  The examiner reported that the Veteran did not have any problems with his job as long as he monitored his activities, but noted that it would take him longer to lift heavy objects.  Ultimately, the examiner opined that the Veteran's condition did not prevent him from engaging in substantially gainful employment, because he was currently employed, working full time, and able to carry out the responsibilities of his position.   

At issue is whether a disability rating in excess of 10 percent for each lower extremity is warranted for the varicose veins.  As noted above, in order to warrant a higher, 20 percent rating, the disability must more closely approximate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  

The Board finds that although the Veteran had complaints of pain and difficulty standing and walking for prolonged periods of time, persistent edema was not shown.  Specifically, in December 2008, January 2009, February 2009, April 2009, and October 2013 medical professionals reported that the Veteran did not present with edema.  

The Board is aware that there was a treatment record that contained a notation that the Veteran was going to undergo a surgical procedural to reduce edema in the right lower extremity, however, the preponderance of evidence shows that the Veteran only experienced intermittent edema, which is contemplated in the 10 percent rating, and not persistent edema.  

The Board is also aware that the Veteran indicated, in October 2013, that elevating his legs only occasionally relieved his symptoms and the examiner reported that the Veteran had chronic open sores on his legs.  The Board does not find, however, that this symptomology warrants a higher rating because, as noted above, the Veteran did not present with persistent edema and the Veteran was given compression hosiery to relieve his symptoms, a remedy contemplated in the 10 percent rating.  

The Board has also considered the Veteran's lay statements of worsening varicose veins and that he may require an additional surgery.  The Board finds the Veteran's statements to be competent; however, the Veteran does not contend that he has had persistent edema, and as such, his lay statements cannot serve a basis for a higher schedular rating than that which is already assigned.  

As to the Veteran's assertion that he is entitled to a temporary total rating due to convalescence after the June 2009 surgery, the Board finds that such a rating is not warranted.  In this regard, the Veteran's surgery did not require at least one month of convalescence; there were no severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the not all of the symptoms of the Veteran's varicose veins were contemplated by the rating criteria.  Specifically, the Veteran complained of disrupted sleep, the October 2013 VA examiner remarked that the Veteran's varicose veins were atypical, and the Veteran had chronic open sores.  However, the October 2013 VA examiner opined that the varicose veins had little impact on his employment and the Veteran had indicated that he did not miss any work in the previous 12 months as a result of his varicose veins.  

Furthermore, the Veteran has not had frequent hospitalization for his varicose veins.  The evidence of record provides that the Veteran was only hospitalized on one occasion when he had surgery in June 2009.  Accordingly, the Board finds that there is not marked interference with employment nor frequent hospitalization, and as such, referral is not necessary.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for varicose veins of each lower extremity.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating in excess of 10 percent for varicose veins, left lower extremity is denied.  

A rating in excess of 10 percent for varicose veins, right lower extremity is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


